Case 1:19-cv-00097-CFC-CJB Document 47 Filed 10/23/19 Page 1 of 2 PageID #: 1405




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


  MAGNOLIA MEDICAL TECHNOLOGIES,
  INC.,

                Plaintiff,                                Civil Action No. 1:19-cv-00097-CFC
  v.
                                                          JURY TRIAL DEMANDED
  KURIN, INC.,

                Defendant.



              DEFENDANT KURIN, INC.’S MOTION FOR CLAIM CONSTRUCTION

          Kurin, Inc. requests that the Court adopt the claim construction positions of Kurin Inc. set

 forth in the Joint Claim Construction Chart (D.I. 45).

 Dated: October 23, 2019

                                                      /s/ Kenneth L. Dorsney
                                                    Kenneth L. Dorsney (#3726)
                                                    MORRIS JAMES LLP
                                                    500 Delaware Avenue, Suite 1500
                                                    Wilmington, DE 19801
                                                    (302) 888-6800
                                                    kdorsney@morrisjames.com

                                                    Karen I. Boyd
                                                    boyd@turnerboyd.com
                                                    Louis L. Wai
                                                    wai@turnerboyd.com
                                                    Jacob S. Zweig
                                                    zweig@turnerboyd.com
                                                    TURNER BOYD LLP
                                                    702 Marshall St., Ste. 640
                                                    Redwood City, CA 94063
                                                    (650) 521-5930




                                                   1
 11322425/1
Case 1:19-cv-00097-CFC-CJB Document 47 Filed 10/23/19 Page 2 of 2 PageID #: 1406



                                       Jonathan Hangartner
                                       jon@x-patents.com
                                       X-Patents, APC
                                       5670 La Jolla Blvd.
                                       La Jolla, CA 92037
                                       (858) 454-4313

                                       Attorneys for Defendant-Counterclaim- Plaintiff
                                       Kurin, Inc.




                                       2
 11322425/1
